Citation Nr: 0328794
Decision Date: 10/24/03	Archive Date: 01/21/04

DOCKET NO. 02-05 242               DATE OCT 24, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Whether a timely Substantive Appeal was filed in response to the
Statement of the Case provided the appellant on February 20, 2002.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served active duty from November 1941 to June 1945,
died on XX NN, NNNN. The appellant herein is the widow of the
veteran.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of November 2000 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Louisville,
Kentucky, which granted an increased rating of 100 percent for
service-connected schizophrenia, effective May 23, 1995; granted
special monthly compensation at the house bound rate; denied
service connection for the cause of the veteran's death; and denied
special monthly compensation based upon the need for the regular
aid and attendance of another individual. The appellant was
notified of those decisions and of her right to appeal by RO letter
of January 17, 2001, and filed a Notice of Disagreement as to the
issues of service connection for the cause of the veteran's death;
entitlement to Dependency and Indemnity Compensation (DIC) benefits
under the provisions of 38 U.S.C.A. 1318; and entitlement to an
earlier effective date for the assignment of a 100 percent rating
for purposes of accrued benefits.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3 (a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

2 -

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the appellant was notified of the provisions
of the VCAA by RO letter of March 21, 200 1, which informed her of
VA's duty to notify her of the information and evidence necessary
to substantiate the claims and to assist her in obtaining all such
evidence. That letter also informed the appellant which part of
that evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The appellant was also provided a Statement of the Case on February
20, 2002, which informed her of the issues on appeal, the evidence
considered, the adjudicative actions taken, the pertinent law and
regulations pertaining to entitlement to DIC benefits and accrued
benefits, the decisions reached, and the reasons and bases for
those decisions. That Statement of the Case also notified the

- 3 -

appellant of VA's duty to assist her by obtaining all evidence in
the custody of military authorities or maintained by any other
federal, State or local government agency, as well as any medical,
employment, or other non-government records which are pertinent or
specific to that claim; and which the claimant identified and
provided record release authorizations permitting VA to obtain
those records. Further, that Statement of the Case informed the
appellant that should efforts to obtain records identified by the
appellant prove unsuccessful for any reason which the appellant
could remedy, the VA would notify her and advise her that the
ultimate responsibility for furnishing such evidence lay with the
appellant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the appellant of
required information and evidence and of its duty to assist her in
obtaining all evidence necessary to substantiate the issues on
appeal have been fully met. The RO has obtained the late veteran's
claims folders, including his complete service medical records, as
well as all postservice private or VA medical evidence identified
by the appellant. The appellant has been notified of her right to
a hearing before an RO Hearing Officer or before the Board, but has
declined such hearings. Neither the appellant nor her
representative have argued a notice or duty to assist violation
under the VCAA, and the Board finds that there is no question that
the appellant and her representative were fully notified and aware
of the type of evidence required to substantiate the claims. To
that point, the record shows that the appellate has submitted a
letter, received at the RO on April 2, 2001, stating that she has
no more evidence to submit in support of the claim for DIC
benefits, and asked that the Decision Review Officer process
commence. In view of the extensive factual development in the case,
as demonstrated by the record on appeal, the Board finds that there
is no reasonable possibility that further assistance would aid in
substantiating this appeal. For those reasons, further development
is not necessary for compliance with the provisions of 38 U.S.C.A.
5103 and 5103A (West 2000).

4 -

With regard to VCAA, it is also important to note that in a
decision promulgated on September 22, 2003, Paralyzed Veterans of
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States Court of
Appeals for the Federal Circuit invalidated the 30-day response
period contained in 38 C.F.R. 3.159(b)(1) as inconsistent with 38
U.S.C. 5103(b)(1). The Court found that the 30-day period provided
in 3.159(b)(1) to respond to a VCCA duty to notify is misleading
and detrimental to claimants whose claims are prematurely denied
short of the statutory one-year period provided for response. In
the case now before the Board of Veterans' Appeals, the appellant
was sent a March 2001 VCAA letter, in which she was told to respond
within 60 days. As noted by the Court in Paralyzed Veterans of
America, a response period shorter than one year is inconsistent 38
U.S.C.A. 5103(b)(1). However, under the particular facts of this
case, the appellant was not disadvantaged by the misleading
information in the March 2001 letter. Development of the claim was,
in fact, continued for more than one year after March 2001, and the
appellant was notified on the ongoing development. In February
2002, for example, the RO attempted to obtain private medical
records, and in the Supplemental Statement of the Case of April
2002 the RO informed the appellant of the attempts to obtain
medical evidence. Because the development continued for more than
one year, and because the appellant was aware of the continuing
development, further action to comply with the requirements of VCAA
is not necessary.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

- 5 -

2. Following the veteran's death, the appellant, his widow, filed
a timely Application for Dependency and Indemnity Compensation,
Death Pension and Accrued Benefits by a Surviving Spouse or Child
(VA Form 21-534).

3. A rating decision of November 2000 granted an increased rating
of 100 percent for service-connected schizophrenia, effective May
23, 1995; granted special monthly compensation at the house bound
rate; denied service connection for the cause of the veteran's
death; and denied special monthly compensation based upon the need
for the regular aid and attendance of another individual. The
appellant was notified of those decisions and of her right to
appeal by RO letter of January 17, 2001.

4. The appellant filed a timely Notice of Disagreement as to the
issues of service connection for the cause of the veteran's death;
entitlement to Dependency and Indemnity Compensation (DIC) benefits
under the provisions of 38 U.S.C.A. 1318; and entitlement to an
earlier effective date for the assignment of a 100 percent rating
for purposes of accrued benefits.

5. A Statement of the Case was provided the appellant on February
20, 2002 addressing the issue of service connection for the cause
of the veteran's death and entitlement to Dependency and Indemnity
Compensation (DIC) benefits under the provisions of 1318 (West
2000), and the issue of an earlier effective date for the purpose
of accrued benefits. A cover letter to that document notified the
appellant that she must complete and submit her Substantive Appeal
(VA Form 9) within 60 days of the date of that letter or within the
remainder, if any, of the one-year period from the date of the
letter notifying her of the action that she appealed; and that if
the RO did not hear from her within the cited period, it would
close her case.

6. By Board letter of March 17, 2003, the appellant was notified
that she may not have filed a Substantive Appeal with respect to
her claims for service connection for the cause of the veteran's
death and for an earlier effective date for a grant of

- 6 -

accrued benefits, and that if it was not filed, the Board might
have to dismiss her appeal. Prior to taking that action, the Board
wanted to give her a chance to tell the Board why she thinks it was
filed, to send any evidence she has that shows that it was filed,
and/or (if you want one) to request a hearing before the Boards on
the question of whether it was filed. That letter further explained
the procedural steps necessary to perfect an appeal of an RO
decision. She was further notified that she could ask the RO for
more time to file her Substantive Appeal, but the request for more
time must be postmarked before the regular time for filing her
Substantive Appeal runs out; and that if the extension is granted,
the Substantive Appeal must then be filed before the extension runs
out.

CONCLUSION OF LAW

A timely Substantive Appeal not having been submitted, the issues
of service connection for the cause of the veteran's death;
entitlement to Dependency and Indemnity Compensation (DIC) benefits
under the provisions of 38 U.S.C.A. 1318; and entitlement to an
earlier effective date for the assignment of a 100 percent rating
for purposes of accrued benefits are dismissed.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served active duty from November 1941 to June
1945, died on April 13, 2000. The appellant herein is the widow of
the veteran.

The veteran's death certificate shows that he died on April 13,
2000, at Beverly Health and Rehabilitation Center; that the
immediate cause of death was sepsis due to pneumonia as a
consequence of aspiration; that other significant conditions

- 7 -

contributing to death but not resulting in the underlying cause of
death was schizophrenia and bipolar disorder; and that no autopsy
was performed.

By RO letter of March 9, 2001, the appellant was provided VA Form
21-534 for her use in claiming benefits due a surviving spouse.

On June 8, 2000, the appellant submitted an Application for
Dependency and Indemnity Compensation, Death Pension and Accrued
Benefits by a Surviving Spouse or Child (VA Form 21-534). The RO
requested a review of the veteran's medical records and a medical
opinion as to whether the veteran's service- connected
schizophrenia was or was not a material factor causing death and
indicate a rationale/medical basis for whatever conclusion is
reached.

A report of VA general medical examination, conducted by a VA
psychiatrist in September 2000, cited the examiner's review of the
veteran's claims folders, noting that the veteran had a rather
complicated last year of his life. The VA examiner made the
following diagnoses: Axis I Schizophrenia, paranoid type; Axis II
No diagnosis; Axis III Multiple medical illnesses as described with
death from sepsis secondary to pneumonia and aspiration. He further
stated that while schizophrenia was a co-morbid condition in his
death situation, it is not an immediate cause, not a significant
contributing factor. It was noted that the veteran had multiple
medical illnesses, all of which contributed to his demise as he was
significantly impaired physically on the basis of vision and
hearing deficits, plus his multiple medical complications as noted.
The examiner expressed the opinion that it is not reasonable to
single out schizophrenia as a major contributing factor to his
death when so many other factors of a physical nature led to his
actual physical death. In addition, he opined that psychiatric
conditions are considered to contribute to such situations as
homicide or suicide, or in some cases neglect, but not particularly
in a physically based death such as sepsis secondary to pneumonia
illnesses

- 8 -

A rating decision of November 2000 granted an increased rating of
100 percent for service-connected schizophrenia, effective May 23,
1995; granted special monthly compensation at the house bound rate,
effective May 23, 1995; denied service connection for the cause of
the veteran's death; and denied special monthly compensation based
upon the need for the regular aid and attendance of another
individual. The appellant was notified of those decisions and of
her right to appeal by RO letter of January 17, 2001, and filed a
Notice of Disagreement. In that Notice of Disagreement, she
described the issues as the denial of her claim for VA DIC
benefits, and the dates used in computing her entitlement to
accrued benefits.

By RO letter of March 24, 200 1, the appellant was notified that
she was entitled to accrued benefits based upon the increased I 00
percent evaluation for schizophrenia, effective May 23, 1995, and
the award of special monthly compensation at the housebound rate,
effective May 23, 1995. That letter informed the appellant that
accrued benefits could be paid for a period no longer than two
years prior to the veteran's death.

The appellant was notified by RO letter of March 21, 2001, of her
right to have a Decision Review Officer review her claim, or to
follow the traditional appeal process, and elected the Decision
Review Officer process.

A Statement of the Case was provided the appellant on February 20,
2002 addressing the issue of service connection for the cause of
the veteran's death and entitlement to Dependency and Indemnity
Compensation (DIC) benefits under the provisions of 1318 (West
2000), and the issue of an earlier effective date for the purpose
of accrued benefits. A cover letter to that document notified the
appellant that she must complete and submit her Substantive Appeal
(VA Form 9) within 60 days of the date of that letter or within the
remainder, if any, of the one-year period from the date of the
letter notifying her of the action that she appealed; and that if
the RO did not hear from her within the cited period, it would
close her case.

- 9 -

In a February 2002 letter, the RO requested that Dr. N.N.J., who
signed the veteran's death certificate, provide a basis/rationale
for how schizophrenia caused or materially contributed to the
veteran's death, and to provide all medical texts and treatises
used in reaching that decision. In his response, Dr. N.N.J. stated
that he had reviewed the veteran's medical record; that his
rationale for including his schizophrenia and bipolar disorder as
a significant contributor to his sepsis and pneumonia is that his
mental status (due to the above conditions) predisposed him to
aspiration with a subsequent pneumonia and sepsis.

A Supplemental Statement of the Case was provided the appellant on
April 17, 2002, addressing the issue of service connection for the
cause of the veteran's death. A cover letter to that document
notified the appellant that the RO had not received a Substantive
Appeal (VA Form 9) from her; that before a case can be prepared for
the Board of Veterans' Appeals consideration, a Substantive Appeal
must be submitted; that if neither a Substantive Appeal nor a
request for extension of the time limit is received within 60 days,
the RO would assume that she does not wish to complete her appeal
and the RO would close its records; and that her appellate right
will expire on June 17, 2002.

In a VA Form 646, submitted in December 2002, the veteran's
representative addressed only the issue of entitlement to service
connection for the cause of the veteran's death, alleging that the
appellant has voiced disagreement and submitted a Substantive
Appeal. The case was forwarded to the Board for review on December
31, 2002, and the appellant was notified of that action. By Board
letter of March 17, 2003, the appellant was notified that she may
not have filed a Substantive Appeal with respect to her claims for
service connection for the cause of the veteran's death and for an
earlier effective date for a grant of accrued benefits, and that if
it was not filed, the Board might have to dismiss her appeal. Prior
to taking that action, the Board wanted to give her a chance to
tell the Board why she thinks it was filed, to send any evidence
she has that shows that it was filed, ands/or (if you want one) to
request a hearing before the Boards on the

- 10 -


question of whether it was filed. That letter further explained the
procedural steps necessary to perfect an appeal of an RO decision.
She was further notified that she could ask the RO for more time to
file her Substantive Appeal, but the request for more time must be
postmarked before the regular time for filing her Substantive
Appeal runs out; and that if the extension is granted, the
Substantive Appeal must then be filed before the extension runs
out.

In her response, received at the Board on April 30, 2003, the
appellant enclosed a photostatic copy of a VA Form 9, dated April
27, 2002, stating that she wanted to appeal all the issues listed
in the Statement of the Case and any Supplemental Statements of the
Case. She further stated that there was no further evidence to
submit, and asked that the Board continue with the process. The
original VA Form 9 does not appear in the record, and enclosed
photostatic copy bears no date stamps or other RO markings
signifying receipt of that document.

By Board letter of August 5, 2003, the appellant was notified that
there was no executed VA form 21-22 appointing that organization to
represent her, and she was asked to complete and submit the
enclosed VA Form 21-22. The completed VA Form 21-22 appointing the
current veteran's service organization to represent her was
executed and returned to the RO on August 19, 2003. Upon receipt of
that document, the appellant's claim and the claims folders were
referred to the National Office of the appellant's service
organization for review. An Appellant's Brief was submitted on
September 3, 2003, addressing the issues of whether a timely
Substantive Appeal was filed in response to the February 20, 2002,
Statement of the Case; entitlement to service connection for the
cause of the veteran's death; and entitlement to an effective date
prior to April 1, 1998, for the grant of accrued benefits.

II. Analysis

Timeliness of Filing of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement in
writing and, after a Statement of the Case has been issued, a
timely filed Substantive Appeal. 38 U.S.C.A. 7105 (West 2000); 38
C.F.R. 20.200 (2002).

A Substantive Appeal consists of a properly completed VA Form 9,
"Appeal to the Board of Veterans' Appeals," or correspondence
containing the necessary information. If the Statement of the Case
and any prior Supplemental Statements of the Case addressed several
issues, the Substantive Appeal must either indicate that the appeal
is being perfected as to all of those issues or must specifically
identify the issues appealed. The Substantive Appeal should set out
specific arguments relating to errors of fact or law made by the
agency of original jurisdiction in reaching the determination, or
determinations being appealed. To the extent feasible, the argument
should be related to specific items in the Statement of the Case
and any prior Supplemental Statements of the Case. The Board will
construe such arguments in a liberal manner for purposes of
determining whether they raise issues on appeal, but the Board may
dismiss any appeal which fails to allege specific errors of fact or
law in the determination or determinations, being appealed. The
Board will not presume that an appellant agrees with any statement
of fact contained in a Statement of the Case and Supplemental
Statement of the Case which is not specifically contested. Proper
completion and filing of a Substantive Appeal are the last actions
the appellant needs to do to perfect an appeal. 38 U.S.C.A.
7105(d)(3)-(5) (West 2000); 38 C.F.R. 20.202 (2002).

Except in the case of simultaneously contested claims, a
Substantive Appeal must be filed within 60 days of from the date
the agency of original jurisdiction mails the Statement of the
Case, or within the remainder of the 1 -year period from the date
of

- 12 -

mailing of the notification of the determination being appealed,
whichever period ends later. The date of mailing of the Statement
of the Case will be presumed to be the same as the date of the
Statement of the Case and the date of the mailing the letter of
notification will be presumed to be the same as the date of that
letter for purposes of determining whether an appeal had been
timely filed. 38 U.S.C.A. 7105(b)(1), (d)(3) (West 2000); 38 C.F.R.
20.302(b)(1) (2002).

Except in the case of simultaneously contested claims, if (1) a
claimant submits additional evidence within 1 year of the date of
mailing of the notification of the determination being appealed,
and (ii) that evidence requires, in accordance with 19.31 of the
title, that the claimant be furnished with a Supplemental Statement
of the Case, then the time to submit a Substantive Appeal shall end
not sooner than 60 days after such Supplemental Statement of the
Case is mailed to the appellant, even if the 60-day period extends
beyond the expiration of the 1-year period. 38 U.S.C.A.
7105(b)(1),(d)(3) (West 2000); 38 C.F.R. 20.302(b)(2) (2002).

The record shows that a rating decision of November 2000 granted an
increased rating of 100 percent for service-connected
schizophrenia, effective May 23, 1995; granted special monthly
compensation at the house bound rate, effective May 23, 1995;
denied service connection for the cause of the veteran's death; and
denied special monthly compensation based upon the need for the
regular aid and attendance of another individual. The appellant was
notified of those decisions and of her right to appeal by RO letter
of January 17, 2001, and filed a timely Notice of Disagreement.

In that Notice of Disagreement, the appellant identified the issues
appealed as the denial of her claim for VA DIC benefits, and the
dates used in computing her entitlement to accrued benefits. A
Statement of the Case was provided the appellant on February 20,
2002 addressing the issue of service connection for the cause of
the veteran's death and entitlement to Dependency and Indemnity
Compensation (DIC) benefits under the provisions of 1318 (West
2000), and the issue of an earlier

- 13 -

effective date [of the grant of the 100 percent rating] for the
purpose of accrued benefits. A cover letter to that document
notified the appellant that she must complete and submit her
Substantive Appeal (VA Form 9) within 60 days of the date of that
letter or within the remainder, if any, of the one-year period from
the date of the letter notifying her of the action that she
appealed; and that if the RO did not hear from her within the cited
period, it would close her case.

The evidence of record shows that the claimant failed to submit a
properly executed Substantive Appeal in response to the Statement
of the Case provided her by the RO in February 20, 2002, despite
the cover letter to that document informing her that she must
complete and submit her Substantive Appeal (VA Form 9) within 60
days of the date of that letter or within the remainder, if any, of
the one-year period from the date of the letter notifying her of
the action that she appealed; and that if the RO did not hear from
her within the cited period, it would close her case.

The record does show, however, that in a Statement in Support of
Claim (VA Form 21-4138), submitted on April 2, 2001, the appellant
stated that [the RO] had all the medical information to further the
claim for DIC benefits. That statement did not reference the appeal
for an earlier effective date for the grant of accrued benefits. In
addition, since that letter was received at the RO on April 2,
2001, and the Statement of the Case was not issued until February
20, 2002, that document can hardly be construed as a Substantive
Appeal as to either of the issues addressed in the Statement of the
Case provided on February 20, 2002.

The record further shows that by Board letter of March 17, 2003,
the appellant was notified that she may not have filed a
Substantive Appeal with respect to her claims for service
connection for the cause of the veteran's death and for an earlier
effective date for a grant of accrued benefits, and that if it was
not filed, the Board might have to dismiss her appeal. Prior to
taking that action, the Board wanted to give her a chance to tell
the Board why she thinks it was filed, to send any evidence she has
that shows that it was filed, and/or (if you want one) to request
a hearing

- 14 -

before the Boards on the question of whether it was filed. That
letter further explained the procedural steps necessary to perfect
an appeal of an RO decision. She was further notified that she
could ask the RO for more time to file her Substantive Appeal, but
the request for more time must be postmarked before the regular
time for filing her Substantive Appeal runs out; and that if the
extension is granted, the Substantive Appeal must then be filed
before the extension runs out.

In her response, received at the Board on April 30, 2003, the
appellant enclosed a photostatic copy of a VA Form 9, dated April
27, 2002, stating that she wanted to appeal all the issues listed
in the Statement of the Case and any Supplemental Statements of the
Case. The appellant did not assert that she had timely filed that
document, and the enclosed photostatic copy bears no date stamps or
other RO markings signifying receipt of that document. Moreover,
the appellant has not provided a statement as to why she thinks the
Substantive Appeal was filed, nor has she sent any evidence showing
that the Substantive Appeal was filed. Finally, she has not asked
the RO for more time to file her Substantive Appeal.

While the record shows that the claimant filed additional evidence
and was issued a Supplemental Statement of the Case on April 17,
2002, and is thus entitled to an additional 60-days after the
issuance of that Supplemental Statement of the Case to submit her
Substantive Appeal, she failed to do so within that additional 60-
day period. See 38 U.S.C.A. 7105(b)(1),(d)(3) (West 2000); 38
C.F.R. 20.302(b)(2) (2002).

Based upon the foregoing, the Board finds that the appellant failed
to file a timely Substantive Appeal addressing the issues on
appeal. In the absence of a timely filed Substantive Appeal as to
the issues on appeal, those issues must be dismissed.

- 15 -

A timely Substantive Appeal not having been submitted, the issues
of service connection for the cause of the veteran's death;
entitlement to Dependency and Indemnity Compensation (DIC) benefits
under the provisions of 38 U.S.C.A. 1318; and entitlement to an
earlier effective date for the assignment of a 100 percent rating
for purposes of accrued benefits are dismissed.

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

- 16 -



